United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                               Nos. 11-1706/1707
                                 ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeals from the United States
      v.                               * District Court for the
                                       * District of Nebraska.
Arrmon H. Daugherty,                   *
                                       * [UNPUBLISHED]
            Appellant.                 *
                                  ___________

                             Submitted: July 7, 2011
                                Filed: July 11, 2011
                                 ___________

Before LOKEN, MURPHY, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       In these consolidated appeals, federal prisoner Arrmon Daugherty challenges
the district court’s1 amended judgments reducing his sentences pursuant to Federal
Rule of Criminal Procedure 35(b). On appeal, he argues that the extent of the
reductions did not adequately reflect his assistance to the government and his
attempts to rehabilitate himself.




      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
       This court lacks jurisdiction to review Daugherty’s Rule 35(b) sentences. See
18 U.S.C. § 3742(a) (defendant may seek review of an otherwise final sentence if
sentence (1) was imposed in violation of law; (2) was imposed as result of incorrect
application of sentencing guidelines; (3) is greater than sentence specified in
applicable guidelines range; or (4) was imposed for offense for which there is no
sentencing guideline and is plainly unreasonable); United States v. Haskins, 479 F.3d
955, 957 (8th Cir. 2007) (per curiam) (jurisdiction over appeal of Rule 35(b) sentence
is governed by § 3742(a); dismissing inmate’s appeal of Rule 35(b) sentence for lack
of jurisdiction because arguments raised did not satisfy § 3742(a) criteria); United
States v. Coppedge, 135 F.3d 598, 599 (8th Cir. 1998) (per curiam) (concluding that
inmate’s challenge to extent of sentence reduction was unreviewable because he was
not appealing sentence based on any criteria listed in § 3742(a)).

       Accordingly, we dismiss these appeals for lack of jurisdiction, and we grant
counsel leave to withdraw, subject to counsel informing Daugherty about procedures
for seeking rehearing or filing a petition for certiorari.
                       ______________________________




                                         -2-